Title: From George Washington to Robert Howe, 25 June 1783
From: Washington, George
To: Howe, Robert


                  
                     Sir
                      25 June 1783
                  
                  You are to take the command of the Detachment ordered to march to Philadelphia in consequence of the Letter of the Presidt of Congress of the 21st instant—you will move with as much expedition as you can consistently with the health & comfort of the Troops—This Corps must be absolutely light & unencumbered with Baggage, having only two Peices of Field Artillery—you will make Arrangements with the Qr Mastr Genl for the transportation—and with the Contractors for a supply of Provisions & Rum—Your Route will be by Ringwood, Pompton, Morris Town & Princeton to Trenton, where it would be most convenient if you could make arrangements for embarking the Troops to proceed from thence by water to Philadelphia: but this must depend upon circumstances, & will require circumspection to prevent the Mutineers from taking advantage and annoying your landing.
                  The object of your Command is to suppress—a Mutiny which has taken place amongst a part of the Pennsylvania Troops, in the accomplishment of which you will be governed by your own discretion until you can receive the Orders of Congress—should the tumult have subsided you will meet directions from His Excellency the President countermanding your March, you will then return by easy Movements.
                  In all cases you will be pleased to pay particular attention to the order & discipline of the Troops—and you will regulate your Marches early in the Morng or at Evening, in such manner, that the Men may rest in the heat of the day; and be as conveniently accomodated in every respect, as the nature of the circumstances will admit. Given at Head Quarters This 25th day of June 1783.
                  
               